Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00034-CV
____________
 
DARRYL T. ANDERSON, Appellant
 
V.
 
RICHARD P. STOUT and SHIRLEY STOUT, Appellees
 
 

 
On Appeal from the
County Court at Law
Polk County, Texas
Trial Court Cause
No. CV02556
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed November 26, 2008.  The notice of appeal was
filed December 5, 2008.  The clerk=s record was filed January 12, 2009. 
To date, the appellate filing fee of $175.00 has not been paid.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2009) (listing fees in court of appeals);  Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  No
evidence that appellant has established indigence has been filed.  See Tex. R. App. P. 20.1.  
After being given the requisite notice that this appeal was
subject to dismissal, appellant
has not paid the filing fee in accordance with our orders of January 15, 2009
and February 5, 2009.[1]  See Tex. R. App. P. 42.3.  Accordingly, the
appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices Anderson
and Seymore. 
 




[1]   A second order was sent to appellant=s new mailing address after receipt of a change of
address notice.